The opinion of the court was delivered by
Dixon, J.
On a complaint made before the police justice •of Asbury Park, that the defendant engaged in the business of carrying passengers for hire with a stage drawn by two horses within the limits of Asbury Park without having first obtained a license for that purpose, in violation of section 1 of a certain ordinance set out in the complaint, the police justice “adjudged the defendant guilty of the violation of section 1, subdivision H, of the said ordinance,” and thereupon gave judgment that the defendant forfeit and pay to the city of Asbury Park the sum of $15 penalty for said violation.
An examination of the ordinance as set out in the complaint shows that section 1, subdivision H, of the ordinance could' be violated otherwise than by engaging in the business of carrying passengers for hire with a stage drawn by two horses without a license, and consequently the adjudication of the justice fails to show that the defendant was found guilty of the specific charge made against him. The proceedings before the police justice were summary, and -hence *560the record of conviction, to be legal, must show with precision of what offence the defendant was convicted. Keeler v. Milledge, 4 Zab. 142; Hoeberg v. Newton, 20 Vroom 617.
The conviction is set aside, with costs.
In the ease of Asbury Park v. Josiah W. Mariner, the complaint and conviction are in the same form as in Layton’s case above, and for the same reason the conviction must be set aside, with costs.